Title: From George Washington to John Gassaway, 28 August 1798
From: Washington, George
To: Gassaway, John



Sir,
Mount Vernon 28th Augt 1798

Your favour of the 20th Instant, with other letters, were brought to this place at a time when I was not in a situation to acknowledge the receipt of them. A fever with which I was seized on the 18th could not be checked before the 24th at night; and has left me a good deal debilitated.
I mention this circumstance as an apology for your not hearing from me at an earlier period.
As I shall have no occasion for a military family until I take the field; and then, in the formation of it, shall have a variety of combinations to make, I mean to be perfectly free until that period shall have arrived, or is nearly approaching (except a particular case, or so, may occur) that I may be under no embarrassment.
I thank you for making a tender of your Services to me as an Aid de Camp and am—Sir Your Most Obedt Hble S⟨ervt⟩

Go: Washington


P.S. Our Affairs have come to a crisis which I little thought could have happened in my day. This, & the evils with which we are threatned, will, I hope & trust, animate the spirits, & bring forward the Services of all the old and meritorious Officers of the Revolution army, in defence of the Independence and Government of our Country.

